Case: 1:20-cv-01708-DCN Doc #: 26 Filed: 01/27/21 1 of 4. PageID #: 144
Case: 1:20-cv-01708-DCN Doc #: 26 Filed: 01/27/21 2 of 4. PageID #: 145
Case: 1:20-cv-01708-DCN Doc #: 26 Filed: 01/27/21 3 of 4. PageID #: 146




who was also ill. Eventually,Mr. Rohl returned the call to defense counsel who informed him

that the Court had dismissed the case. Mr. Rohl contends that there was no willful attempt to

avoid this Court's order or to miss the status conference.

       A Court may dismiss a Plaintiffs complaint pursuant to Fed. R. Civ. P. 41(b) if the

plaintiff fails to prosecute or comply with the federal rules or a court order. See Knoll v. Am. Tel.

& Tel. Co., 176 F.3d 359,362-63 (6th Cir. 1999). The Sixth Circuit examines the following four

factors to determine if dismissal for failure to prosecute pursuant to Rule 41(b) is appropriate:

(1) whether the party's failure is due to willfulness,bad faith,or fault; (2) whether the adversary

was prejudiced by the dismissed party's conduct; (3) whether the dismissed party was warned that

failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed

or considered before dismissal was ordered. Id at 363 citing Stough v. Mayville Community Sch.,

138 F.3d 612,615 (6th Cir.1998). Although typically none of the factors is outcome dispositive,

a case is properly dismissed by the district court where there is a clear record of delay or

contumacious conduct. Carter v. City ofMemphis, 636 F.2d 159,161 (6th Cir.1980).

       While dismissal is proper in this case under these four factors,the Court will accept Mr.

Rohl's assertion that his conduct in missing the two court conferences was not willful or done in

bad faith. His neglect may be excused by the unusual circumstances involving his illness and the

closing of his office due to the illness of his staff. Notwithstanding Mr. Rohl's excuses,

Defendants have been prejudiced by Plaintiffs conduct because it has caused Defendants to

incur expenses to comply with court orders and to respond to Plaintiffs Motions to Reinstate the

case. Accordingly,Plaintiffs motions to reinstate this action (ECF # 23 and #24) are granted with

the provision that Plaintiff will pay Defendants' costs incurred in responding to these motions.


                                                  3
Case: 1:20-cv-01708-DCN Doc #: 26 Filed: 01/27/21 4 of 4. PageID #: 147
